Case 2:20-cv-03531-MCA-LDW Document 1-1 Filed 04/02/20 Page 1 of 11 PagelD: 7

_ \
2\ Le 2e
Att : ‘i jena, i .
eee eg naa eizievea (te
irm: Garetlo ONE jerla, LLG
Law Firm lo. O'Neill Ruggierta OLAGe

Addrage: 60 Baliwin Read

Parsippany, NJ 07054

Telephone No.: (973) 335-3131

Fax Na: (973/395-7588

E-mail: weruggiedogigarofatopa.com

Attorney(s) for Plainaff(): sare Charnet and Teresa Charnet

 

: SRUPERIOR COURT OF NEW JERSEY
MARK CHARNET AND TERESA GHARNET, we LAW DIVISION
MORRIS _ COUNTY
Plaintifite)
vB.
MARRIOTT OWNERSHIP RESORTS ING,
d/bfa MARRIOTT VACATION CLUB INTERNATIONAL,

DOCKET NO. MRSL-817-20....

CIVIL ACTION

Deon} Sats

 

 

FROM THE STATE OF NEW JERSEY
To the Defendantis} Namad Above:

The plaintiff, named above, hap filed a lawsuit. against you in the Superior Court of New Jersey. The complaint
attached to this summons Stites the basis for thie leweuit. If you disptite this complaint, you or your attorney must fe a
written answer or tation and proof of service with the deputy clerk of the Superior Court in the county listed sbove within
36 days from the date you recelved this summons, not counting the date you receivad it, (A directory of the addresses af’
each deputy clark of the Superior Court is provided and available in the Civil Division Managemant Office in the county
listed above and online at httpy/www.judiciary.state.nj.as/prose/10163_deptyclerklawref.paf,) If the complaint is one in
foreclosure, then you must file your written answer or motion and proof of service with the Clerk of the Superior Court,
Hughes Justice Cornplex, P.O, Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey
and & completed Case Information Statamant (available from the deputy clark 6? the Superior Court) must, serompany your
answer or motion when itin filed. You must also send a capy of your answer ar motion ta plaintiff's attorney whose namie and
address appear above, or to plaintiff, if ne attorney is named above. A teiephone call will not protect your rights; you must
file and serve a written answer or motion (with foe of § 175.00 and completed Case Information Statement) if you want

uy me

the court to hear your defense. ~
if you de not file and serve a written atiswer or motion within 35 days, tha court may enter a judgment againat you

for the relief plainth? demands, plus interast and costa afauit. If judgment is entered against you, the Sheriff may seize your

money, wages or property to pay all or part of the judginent.

31 ~Summons+ Law or Chancery Divisions Printed oy ALL-STATE LEGAL?

Superior Court.- Appendtx XIL-A - GI 10792 Powetelhy - A Division of ALL-STATE tnterastional, Ine.
Reviivd Pes rordocs wrewaulegal.dons 300.282,0610 Page i
Case 2:20-cv-03531-MCA-LDW Document 1-1 Filed 04/02/20 Page 2 of 11 PagelD: 8

if you cannot afford an attorney, you may ¢all the Legal Services office in tha county where you live or the
Legal Servieas of New Jersey statewide hotline at 1.888-LSNJ-LAW (1-888-576-5529). If you do not have an
attorney and are not eligible for free legal agsistance, you may obtain a referral to an attorney by calling one of the
Lawyer Referval Services, A direstory with contact. information for local Legal Services Offiess and Lawyer
Referral Services is provided and available in the Civil Division Management Office in the county listed above and
ovine at hitp/Avww judiciary state.sj.ai/prose/101 §3_doptyclerklawref pdf.

Dated: _ March 2, 2020 _., 8 Michelia M. Smith eae
Clerk of tha Superior Coun

dita MARRIOTT VACATION CLUB INTERNATIONAL.

ann oer A hrm 228 a rove 2 ceeeettie teemeean

Name of Deféndant to be Servad: -MARRIOTT OWNERSHIP RESORTS INC, __ ce

 

Addrase of Defendant to be Sarvad: | 6649 Westwood Boylevard Se Ressbicem ermaincaraventlen
Orlando, Florida 32821

Malm eem ern te MOP ey pe cae

81 - Strumens - Law or Chancery Divisions Printed by ALL-STATE LEGAE?
Superior Court - Appensix KIL-A ~ ON 109798 Pusat by Sell, ce A Division of ALL-STATE International, Ine.
Rav. lifld Bae HOTdocs wwwaslegaloom 809.289.9510 Page 2
Case 2:20-cv-03531-MCA-LDW Document 1-1 Filed 04/02/20 Page 3 of 11 PagelD: 9

Directory of Superior Court Deputy Clerk’s Offices
R

County Lawyer

ATLANTIC COUNTY GLOUCESTER COUNTY
Deputy Clerk of the Superior Court Deputy Glerk of the Sugerior Court
Civil Division, Direct Filing Civil Cosa Management Office,
1201 Bacharsoh Blvd, Firet Floor Atte Intake, Firat Plog, Court Bouse
Atlantic City, Ni 08403 1 North Broad Street
LAWYER REPERRAL Woodbury, NJ og096
(G09) £45-Btdd LAWYER REFERRAL
LEGAL SERVICES (656) 543-4599
(G0) 249-4200 LEGAL SERVICES
BERGEN COUNTY Cea
Deputy. Clerk of the Superior Court HUDSON COUNTY
Civil Division, Roam 115 Deputy Clerk af the Superior Court.
Jastioe Center, 10 Main Etreet Superior Court, Civil Records Department
Hackensack, Na (7a0L Brennan Court House, First Floor
LAWYER REFERRAL 682 Mewark Avenne
(201) A8e-H0ad daraey Oley, NJ OTe06
LEGAL SERVICES LAWYER REFERRAL
02) 487-2166 a TRL TET
BURLINGTON COUNTY aan
Deputy Clerk of the Superior Court
Cartes Processing Office HUNTERDON COUNTY
Atth: Judicial Intake Deputy Clerk of the Superior Court
First Floor, Courts Facility Civil Division
48 Ranoocgs Road 65 Park Avent
Mt. Holly, NJ da060 Flemington, NJ 03822
LAWYER REPHERAL LAWYER REFERRAL
(609) 26} -4B62 (908) 286-6109
LEGAL SERVICES LEGAL BERVICES
(G09) 261-1088 (908}-789-7575
CAMDEN COUNTY MERCER. COUNTY
Deputy Clerk of the Superior Court Deputy Clark of the Bapariar Gout
Civil Procaasing Offlee Lodal Pillug Offices, Courthouse
‘Hall of Juatice, First Floor Vi South Broad Street, P.O. Box s068
‘101 Bouth Fitth Steage, Suite 10 Trenton, WJ D860
Caraden, Nd 08103 LAWYER REFERRAL
LAWYHH REFERRAL (609) 585-BZ00
(ake) 482-0818 LEGAL SERVICES
LEGAL SERVIVER (609) 695-6240
See MIDDLESEX COUNTY:
CAPE MAY COUNTY Daputy Clerk of the Superior Court
Deputy Clerk ofthe Superior Court Middiésex Vicinaga
9 Morth Main Street Setond Flooy ~ Torvrer
Cape May Court Howse, ST 09210 56 Paterson Streeh, Pik Box 8699
LAWYER REFERRAL New Branswick, NJ 08009-2608
(00) #88013 LAWYER REFERRAL
LEGAL SERVICES (732) 228.0052
FEN) 465-9091 LEGAL SERVICES
CUMBERLAND COUNTY eee
Depuby Clerk of the Supertor Court MONMOUTH COUNTY
Givi] Case Management Oifice Deputy Clerk of the Qupsrior Conrt
60 Wast Broad Btreet, P.O, Box 10 Gourt Houge
Bridgeton, NJ-08a02 BO. Bor 1269
LAWYER EEFERRAL Freahotd, NW O7720-1a59
(86) 666.0580 LAWYER REFERRAL
LEGAL GERVICES (782) 481-5544
(356) 691-0404 LEGAL SERVICES
ESSEK COUNTY ei
Deputy Glyicof the Superior Court MORRIS COUNTY
Civil Gustamer Service Moris County Courthoage
Ball of Records, Roam 204 Ohl Division
466 Dr. Martin Luther King Jr, Blvd. Weshingtor and Court Street:
Newark, No 07102 P.O. Box 910 -
LAWYER REFERRAL Morriatewn, NJ 07968-0910
<OTD GRE-Gg LAWYER REFERRAL
LEGAL SERVICES (973) 267-5aae
(O78) G2d-4600. LEGAL SERVICES

(973) 296-8011

21 - Summons - Lawor Chancery Divisions
Superior Court - Appendix XTI-A + CN 10158
Rev. 848 Peis

 

Powered by a
HoTdoecs

 

eferral and Legal Services Offices

OCEAN COUNTY

Deputy Oleek of the Suparlor Court
118 Washlngton Strest, Room 124
P.O, Box. 2191

Toms Hiver, Nd G87542101
LAWYER REFERRAL

(722) 240-9086

LEGAL SERVICES

C782) B41-2I27

PASEAIC COUNTY

Deputy Clerk of tha Auperier Court
Cyl Division

Court House

Tt Hamilton Street

Pataraon, NJ 07805

LAWYER REFERRAL

(O78) 278-9223

LEGAL SERVICES

73) 528-2000

SALEM COUNTY

Deputy Clerk of the Superior Court
Att: Glvi] Case Management Office
42 Marlcet Street

Salem, NJ os79

LAWYER REFERRAL

(856) 995-5829

LEGAL SERVICES

(BBG) 491-0494

SOMERSET COUNTY

Deputy Clerk of the Suparier Cont
Civil Division

BO, Box 8006

40 North Bridge Streat

Homarville, NJ ¢ag76

LAWYER REFERRAL

(G08) 688-2328

LEGAL SERVICES

(808) 321.340)

SUSSEE COUNTY

Deputy Clerk of the Superior Court
Aussax County Judicial Center
43-47 High Street

Newton, NJ O7Ba0

LAWYER REFERRAL

(879) BE7-5882 :

LEGAL SERVICES

(O73) JaB-7d00

UNION COUNTY

Bepury Clerk of the Superior Court
First floor, Caurt House

2 Broad Street

Ekzabath, NJ 07207-6073
LAWYER REFERRAL

(908) B5S-d715

LEGAL SERVICES

(008) 354-4240

WARREN COUNTY
Baputy Clerk of the Superior Court
Civil Division Offica
Court Hause
418 Second Street
Ealvidere, NJ 07823-1500
LAWYER #EFERRAL
(308) Rep a00
LEGAL SERVICES
(90H) 475-2010
Updated: seit

Printed by ALL-STATE LEGAL®
A Division of ALL-STATE Internacional, Ene.
wwwaglegalecom SOREG2OB1G  Pageg
Case 2:20-cv-03531-MCA-LDW Document 1-1 Filed 04/02/20 Page 4 of 11 PagelD: 10

MRS-L-000517-20 02/28/2020 4:05:18 PM Pg 1 of 6 Trans ID: LCV2020424637

William 8, Ruggierio, Esq.

IDHOQ2391976

Garofalo O'Neill Ruggiero, LLC

60 Baldwin Road

Parsippany, New Jersey O7054

(973) 335-3134

Altormeys for Plalntiffie Mark Chameét and Teresa Chamet

 

MARK CHARNET AND TERESA SUPERIOR COURT OF NEW JERSEY

CHARNET, LAW DIVISION: MORRIS COUNTY
Plaintiffs, DOCKET NO.

vs. CIVIL ACTION

MARRIOTT OWNERSHIP RESORTS INC. COMPLAINT FOR MONEY DAMAGES

db/al MARRIOTT VAGATION CLUB DUE TO

INTERNATIONAL, CONSUMER FRAUD

(Demand for Trial By Jury)

Defendants.

 

 

 

 

MARK GHARNET AND TERESA GHARNET, residing at 3 Sunny Knolls Court, Wayne,
New Jersey, 07470, by way of Complaint, says:

ARTIES

4, Mark Chamet and Teresa Chamet are individuals who at all times relevant to this
Complaint are the purchasers of multiple time share interests from the
Defandants. “

2, Marriott Ownership Resorts Inc. is a corporation whe for all imes relevant to this
Complaint engaged in the business of time share selling.

3. Mariott Vacation Club iniemational is a trade name utilized by Marriott Ownership
Resorts Inc. in connection with selling of timeshares.

BAGKGROUND AND GENERAL ALLEGATIONS

4, Beginning November 2010 Defendant, Marriott Vacation Club, began soliciting
Plaintiffe, Mark Chamet and Teresa Chamet, with the intentions of having Plaintiffs
purchase time shara Interests from the company,

5. Defendant went on to solicit Plaintiffs in an effort to have Plaintiff purchase the
aforementioned timeshare interests.

6, Defendant solicited Plaintiffs via telephone and several times in person, on avery
vacation, Plaintiffs atayed at Defendant's resorte,

 

 
Case 2:20-cv-03531-MCA-LDW Document 1-1 Filed 04/02/20 Page 5 of 11 PagelD: 11

MRS-L-000517-20 02/28/2020 4:05:18 PM Pg 2 of 6 Trans ID: LGV2020424637

7, Over the time period of 2012-2019, the Plaintifis, Mark Charmet and Teresa
Chamet, antered inte a contract with Marriott Ownership Resorts trading as Marriatt
Vacation Club International for the purchase of points equating to an ownership
interest in a timeshare. :

8. Plaintifia purchased, in total, 82 interests in the MVC Trust from Defendant,
equating to 18,090 points.

$, At the titne of the purchase, each point sold by Defendant was valued at $10.00
making the total purchase amount for the 82 Interests $180,000.00. Taday, these
same points are currently being s0kd for over $14.00 per point, giving the Interests
a value of over $252,000.00,

10. After several years of holding these interests Plaintlifs then exercised their right ta
sail the interests. fo a third party,

41. Plaintifis came to an agreement with the third parly for the purchase of Plaintiffs
points and deeds, in addition to paying the cost of any closing fees. After attempting
to complete the sale, Defendant informed the third party that in order to complete
the deal an additional unit charge, described as a “deed transfer fee", would range
anywhere from, $35,000.00-58 00,00, based on the interests,

12, When Plaintiffs and Defendant enterad into 4 contract, Delendant made ro meniion
of any charges associated with the sale or transfer of title to another Individual.

13.in fact, Defendant made misrapresentations to Plaintiffs that the time share
interests ware fully saleable,

14, Defendant typicaily offers to buy back shares at $2-3 per point at most, a value far
below Plaintiffs purchase price, and Defendant’s current sale price.

15, On November 26,2019, Plainiiffs’ counsel sent a leter to the Defendant in an
aitemp! to resolve the dispute conceming the sale of the timeshare interest.

16,0n December 6, 2019, Defendant replied to Plaintiffs’ counsel acknowledging the
correspondence and stating that the company wae in the process of further review
and investigation, Upon the completion of their review and investigation they would
Tfespond accordingly.

47. After racélving no follow up response from Defendant, on January 20, 2020, a
second letter was sent to Defendant demanding a resolution fo the issues
aforementioned. Plaintiffs’ counsel advised Defendant that if this matter was not
addressed in a méaningkd matter by Fabruary 6, 2020 Plaintiffs would take the
nacessary actions to address the matters at Issue.

 

 
Case 2:20-cv-03531-MCA-LDW Document 1-1 Filed 04/02/20 Page 6 of 11 PagelD: 12

MRS-L-000517-20 02/28/2020 4:05:18 PM Pg 3 of 6 Trans ID: LCV2020424637

18. Defendant fo this point has failed to respond, This suit followed.

COUN
CONSUMER FRAUD

19. The Plaintiffs hereby adopt and incorporate the allegations contained In paragraphs
4-48 heréinabove without restating the same in full.

20, The Consumer Fraud Act ("CFA"), N.J.S.A. 56:8-2 prohibits:

The act, use or employment by any person of any unconscionable commercial
practice, deception, fraud, false pratense, false promise, misrepresentation, or the
knowing coricealment, suppression, or omission of any material fact with intent that
others rely upon such concealment, suppression or omission, in connection with
the sale or advertisement of any merchandise or real estate, or with the subsequent
performance of such person as aforesaid, whether or not any berson has in fact
been mislead, deceived or damaged thereoy...

21. Dafendant engaged in a high-pressure sales pitch designed to Induce the Plaintiffs
to make a significant finansial decision with Inaoourate Information and
misrepresentations.

22. When soliciting the Plaintiffs, Defendant engaged in unconscionable commercial
practices amounting to actions lacking good faith, honesty in fact, and observance
of fair dealing.

23, Defendant failed to adequately disclose material facts to. Plaintifis in connection
with the tmeshare purchases.

24, When soliciting Plaintiffs to purchase timeshare interests, Defendant's conduct was
a violation of the CFA, wher they knowingly omitted a material fact by failing to
inform Plaintiffs that Plaintifis could not sell without being subject to a transier fee.
In fact, Defendant misrepresented the fact that Plaintiffs’ timeshare interests would
ba fully alienable.

25. At the time of entering into a contract of sale, Defendant made no representations
conceming fees associated with the resale and/or tranefar of paints and deeds
obtained from the Defendant.

26. Plaintiffs’ ability to transfer and/or cell rights freely, without restraint, was 6 material
decislon which Plaintiffs relied upon when purchasing timeshare interests frorn the
Defendant.

27, The Plaintiffs relied upon the express and implied representations of the Defendant
that Defendant would allow Plaintiffs to freely sel! and/or transfer their rights in the
interest. : ;

 

 
Case 2:20-cv-03531-MCA-LDW Document 1-1 Filed 04/02/20 Page 7 of 11 PagelD: 13

MRS-L-000517-20 02/28/2020 4:06:18 PM Pg 4 of 6 Trans ID: LCV2020424637

28. Defendant knew, or should have known, that they were omitting and falling to make
certain required disclosures and were making material misrepresentations. The
omissions described herein were material in nature, and were made to induce the
Plaintiffa to enter a contract and purchase a time-share interest. Plaintiffs were
antitled to. rely upon the representations, since the fepresentations concerned
complex matters. Plaintiffs’ reliance was reasonable under the circumstances.

29. Defandants’ omigsions were intentionally made for the purpose of inducing the
Plaintiffs to enter & contract, close the sale, and remain in the contract without
knowing about a transfer associated with the sale of the interests. In the alternative,
if the Defendant's ormisslons were not intentional, they were grossly negligent, as
the Defendant knew or should have known the truth regarding Marriott, its policies,
and ite procedures.

40. The unconscionable commercial practices of the Defendant and Its false promises
and misrepresentations conceming Defendant's solicitation of Plaintiffs into
purchasing these timeshare interest, and subsequently alienating Plaintiffs’ right to
gall their interests, has caused the Plaintiffs needless expenditures of time, and
ascertainable losses in effectuating any sale of the interests to the Defendant
and/or any other party.

WHEREFORE the Pisintifis demand Judgment against the Defendant as follows:

A. For a determination that the Defendant vidlated the New Jersey Consumer Fraud
Act.

B. For money darnages including the ascertainable losses already incurred by the
Plaintiffs.

For treble damages.
For punitive damages.

For attomeys’ fees and costs.

a me 8

Fer such other relief as the Court deans just.

Garofalo O'Neill Ruggierio, LLC
Attomeys for.Plaintiffis Mark Charmet and
Teresa Chyfnet ;

paw: leg |e Zo By: 4 ween
William S. Rugglerio, Esq.“

 

 
Case 2:20-cv-03531-MCA-LDW Document 1-1 Filed 04/02/20 Page 8 of 11 PagelD: 14

MRS-L-000517-20 02/28/2020 4:05:18 PM Pg 5 of 6 Trans ID: LCV2020424637

DESIGNATION OF TRIAL COUNSEL

Pursuant to Rule 4:25-4, William S. Ruggierlo Esq. is hereby designated as trial counsel

for Plaintiffs, MARK CHARNET AND TERESA CHARNET.
Garofalo O'Neilf Ruggieria, LLC
Attomeys for Plaintiffs Mark Charnet and

Teresa Chamet

   
 

 

By:

Dated: 72 ley[esze meat
William &. Ruggierio, ;

RULE 4:5-1 CERTIFICATION

The undersigned hereby certifies that the subject matter of this litigation is nat the

subject of any other action pending in any other Court nor is it the subject of any pending or
contemplated arbitration proceeding.

Garofalo O'Neill Ruggiario, LLC
Attomeys for Plaintiff Mark Ghamet and

  

Dated: 2 {es ies Zo : AI
William S, Ruggiero,

JURY DEMAND

 

The Plaintiff hereby demands a trial by jury on all matters, counts and issues so triable.

Garofalo O'Naill Ruggieria, LLC
Attomeys for Plaintiffs Mark Charnet and

Teresa Charhet

 
 
 

Dated: é | 2a 2620 By:
William S. Ruggierio, E

 

 
Case 2:20-cv-03531-MCA-LDW Document 1-1 Filed 04/02/20 Page 9 of 11 PagelD: 15

MRS-L-000517-20 02/28/2020 4:05:18 PM Pq 6 of 6 Trans ID: LGV2020424637

RULE 1:38 CERTIFICATION

I certify that confidential personal identiflers, if any, have been redacted from
documents now submitted to the Court, and will be redacted from all documents submitted in
the future in accordance with the Rules of Court.

Garofalo O'Neill Ruggierio, LLC
Aitomeys for Plaintiffs Mark Chamet and
Teresa Chginet

 

Dated: 2| 28| 28 22

 

 
Case 2:20-cv-03531-MCA-LDW Document 1-1 Filed 04/02/20 Page 10 of 11 PagelD: 16

MRS-L-000517-20 02/28/2020 4:05:18 PM Pg 1 of 7 Trans ID: LOV2020424637

Civil Case Information Statement

 

Gage Caption: GHARNET MARK VS MARRIOTT Case Type: CONTRACTICOMMERCIAL TRANSACTION

OWNERSHIP RESORTS IN Botument Type: Complaint with Jury Demand

Gace Initiation Date: 92/28/2020 Jury Demand: YES - § JURORS

Attorney Name: JOSEPH ANTHONY GNEILL is this a professtanal malpractice case? NO

Firm Name: GAROFALO O'NEILL RUGGIERO, LLC Related cases ponding: NG

Acidrasé: 89 BALDWIN ROAD if yes, let docket numbers: ;
PARSIPPANY NI O7D5¢ De you anticipate adding any partles {arising out of same
Phone! 733363137 7 Tansaction or occurrance)? NO

Naiie of Farty: PLAINTIFF: Charnet, Mark Are sexual abuse elaims alleged? NO

Name of Defandanbs Pranary Insurance Gompany
{if knw}: Unknow

      

OdUCED

coetlen Ses
ATION

NNOT i

MINING JF CASE fs APPROPRIATE FOR ME

 

 

Do parties have 4 current, past, or recurrent relationship? NO
H yes, is. that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelérated disposition:

De you or your cliant nged any disability accommedations? YES
If yes, please identify the requested accommodation:
ASSISTIVE LISTENING DEVICE (ALD),

Will an interpreter be needed? NO
if yes, for what language:

Please check off gach applicable category: Putative Clase Action? NO Titie 59? NO Consumer Fraud? YES

no

 

ij certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from ail documents submitted in the future in accordance with Rule 1:38-7(b)

02/28/2020 isi JOSEPH ANTHONY O'NEILL
Dated 7 Signed
Case 2:20-cv-03531-MCA-LDW Document 1-1 Filed 04/02/20 Page 11 of 11 PagelD: 17

MRS L 000517-20 02/29/2020 5:26:09 AM Pg tof 1 Trana id: LCV2090428124

MORRIS COUNTY
ADESERION COURT
COURT STREET
MORRISON ng O7960
TRACK ASSIGNMENT NOTICE
COURT FELEFHONH No, (862) 397-5700
couRr HOURS @:30 AM - 4:30 PM

DATE: FEBRUARY 26, 2020
RE: CEARNET MARK VS MARRIOTT OWNERSHIP BR ESORTS InN
DOCKET: MRA L -000517 20

TEE ABOVE CASE HAS BEEN ASSIGHED TO; ‘TRACK 2.

DISCOVERY IS 300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE BIRST DEFENOANT, WHICHEVER COMES FIRsT.

THE PRETRIAL JUDGE ASSIGNED If: HON NOAH FRANZBLAU

22 YOU HAVE ANY QUESTIONS, COMTACT TRAM O04.
AT: (862) 397-8700 £kT S351.

IF YOU RELIEVE THAT THE TRACK I5 INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
PLAINTISS MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
Witmw F.4:5A-2.
ATTENTION :

ATT: JOSEPRF A. O'HEILD

GAROFALG O'NEILL RUGGIERIO, Lh

80 BALDWIN ROAD

PARSIPPANY NI 97054

ECoURTS
